A bill in equity to set aside the judgments in these cases is not the proper remedy. If, for any reason, the judgments were not properly rendered, the error could have been corrected by a petition for a new trial within the time prescribed in the statute (G. L., c. 234, ss. 1, 2, 4), and it may now be done on a motion to bring the actions forward and vacate the judgments. Upon this motion, such order can be made as justice requires. Bellows v. Stone, 14 N.H. 175; Frink v. Frink, 43 N.H. 508; Hillsborough v. Nichols, 46 N.H. 379; Judge of Probate v. Webster, 46 N.H. 518; Metcalf v. Gilmore, 59 N.H. 417.
Bill dismissed without prejudice.
CARPENTER, J., did not sit: the others concurred.